Title: To Thomas Jefferson from Robert Smith, 1 September 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Baltimore Sep 1. 1805
                  
                  The friends of Mr Town are, as has been privately intimated to me, so solicitous in his behalf that a disappointment will be to them no small mortification. We may from their solicitude and their assurances presume that he is qualified for the Station he wishes to occupy. Such an Officer is necessary. 
                  Respectfully
                  
                     Rt Smith 
                     
                  
               